DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 2, 4-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US 8,998,893 B2) in view of Brister (WO 2015/085011 A1).
Regarding claim 1, Avitall teaches an expandable balloon (Fig. 1; balloon 22) coupled to a distal end of a shaft (Fig. 1; sheath 28) for insertion into an organ of a patient (Fig. 10 shows an embodiment being used for ablation of heart tissue, specifically the left arterial wall 330), the expandable balloon (Fig. 1; balloon 22) comprising: an expandable membrane (Col. 6; Lines 1-17 discuss the balloon being made of any suitable benign coatable polymer material that maintains stable inflated dimensions, such as polyethylene terephthalate also known as PET); one or more electrodes (Fig. 1; electrodes 32) 34 for the purpose of recording information on the positioning of the device and its environmental conditions). 
However Avitall fails to teach the sensors as being magnetic sensors comprised of conductive coils. 
Brister teaches an expandable balloon coupled to a distal end of a shaft for insertion into an organ or a patient, the expandable balloon comprising an expandable membrane and a sensor used for positioning purposes (Fig. 3A; intragastric device 1620 is coupled to distal end of catheter 1602; Para. [0051] discusses intragastric device as being a balloon, Para. [0423] discusses the balloon as being inflatable and composed of multiple layers of blended polymer resin). Brister further teaches the sensor as being a magnetic sensor comprising a conductive coil (Para. [0587]- [0588] discuss using fluxgate magnetometers as a preferred option for sensors, due to reasons such as, affordability, rugged, compact build, and low power consumption, these are composed of coils, which react based on alternating current). 
It would have been obvious to a person having ordinary skill in art before the effective filing date to incorporate the teachings of Brister into the device of Avitall by replacing the sensors 34 of Avitall with magnetic sensors as the specific utilization of a magnetic sensor comprising a conductive coil provides the benefits of low cost with a desirable level of accuracy, while staying within the relevant size range as taught by Brister. (Para. [0579]- [0580] discuss the use of magnetometers as in recent years they have been miniaturized and produced at a very low cost).
Regarding claim 2, Avitall further teaches the expandable balloon further comprising one or more respective leads, each configured to provide a common electrical contact for an electrode and for 616 which connect to the ablation electrodes and recording electrodes)
Regarding claim 4, Avitall further teaches the one or more electrodes being radiofrequency (RF) ablation electrodes. (Fig. 1; the balloon 22 is discussed as being an RF balloon ablation device)
Regarding claim 5, Avitall further teaches the one or more electrodes being selected from a group of electrodes consisting of ablation electrodes, sensing electrodes or combinations thereof. (Fig. 1; discusses the electrodes as being ablation electrodes 32 and reference electrodes 34 which are utilized for sensing purposes)
Regarding claim 6, Avitall teaches a system comprising: an expandable balloon (Fig. 1; balloon 22) coupled to a distal end of a shaft (Fig. 1; sheath 28) for insertion into an organ of a patient (Fig. 10 shows an embodiment being used for ablation of heart tissue, specifically the left arterial wall 330) , the expandable balloon (Fig. 1; balloon 22) comprising: an expandable membrane (Col. 6; Lines 1-17 discuss the balloon being made of any suitable benign coatable polymer material that maintains stable inflated dimensions, such as polyethylene terephthalate also known as PET); one or more electrodes (Fig. 1; electrodes 32) disposed over an external surface of the membrane; one or more sensors disposed proximate a respective electrode (Fig. 1; reference electrodes 34 for the purpose of recording information on the positioning of the device and its environmental conditions); and a processor, which is configured to, based on signals received from the one or more sensors (Fig. 1; reference electrodes 34), estimate a spatial configuration of the expandable balloon inside the organ (Col. 2; Lines 46-67 discuss the device as using several elements that enable determination of its three-dimensional position).   
However Avitall fails to teach the sensors as being magnetic sensors comprised of conductive coils. 
Brister teaches an expandable balloon coupled to a distal end of a shaft for insertion into an organ or a patient, the expandable balloon comprising an expandable membrane and a sensor used for 1620 is coupled to distal end of catheter 1602; Para. [0051] discusses intragastric device as being a balloon, Para. [0423] discusses the balloon as being inflatable and composed of multiple layers of blended polymer resin). Brister further teaches the sensor as being a magnetic sensor comprising a conductive coil (Para. [0587]- [0588] discuss using fluxgate magnetometers as a preferred option for sensors, due to reasons such as, affordability, rugged, compact build, and low power consumption, these are composed of coils, which react based on alternating current). 
It would have been obvious to a person having ordinary skill in art before the effective filing date to incorporate the teachings of Brister into the device of Avitall by replacing the sensors 34 of Avitall with magnetic sensors as the specific utilization of a magnetic sensor comprising a conductive coil provides the benefits of low cost with a desirable level of accuracy, while staying within the relevant size range as taught by Brister. (Para. [0579]- [0580] discuss the use of magnetometers as in recent years they have been miniaturized and produced at a very low cost).
Regarding claim 7, Avitall further teaches the expandable balloon further comprising one or more respective leads, each configured to provide a common electrical contact for an electrode and for a coil wound around a perimeter of the electrode. (Fig. 17; shows outer tube/catheter shaft containing wires 616 which connect to the ablation electrodes and recording electrodes)
Regarding claims 9, 10, 12, 13, and 14, Brister in view of Avitall teach the device as substantially claimed in claim 6, however Avitall fails to teach claims 9, 10, 12, 13, and 14 which are relevant to a processor used for location and spatial configuration tracking of an expandable balloon within a patient. Brister teaches these claims for utilizing a processor for these purposes as discussed below. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Brister into the device of Avitall as the use of a known technique to improve similar devices in the same way. Avitall teaches device location tracking techniques such as 
Regarding claim 9, Brister teaches the processor being configured to estimate the spatial configuration of the expandable balloon by estimating a location of the balloon inside the organ. (Para. [0043] discusses the system further comprising a computer configured to electrically communicate with the system control unit and to display an identifier indicating the location of the electromagnetic sensor inside the body)
Regarding claim 10, Brister teaches the processor being configured to estimate the spatial configuration of the expandable balloon by estimating an orientation of the balloon inside the organ. (Para. [0035] discusses the device having a tracking component that determines location and/or orientation and/or state of the device using electromagnetic or magnetic methods)
Regarding claim 12, Brister teaches the processor being configured to estimate the spatial configuration of the expandable balloon by estimating a shape of the balloon inside the organ. (Para. [0035] discusses the device having a tracking component that determines location and/or orientation and/or state of the device using electromagnetic or magnetic methods, Para. [0344] discusses the state of the device as being related to the level of inflation, as it moves from a delivery state in which the device is deflated to a deployed state in which the device is inflated)
Regarding claim 13, Brister teaches the processor being configured to estimate the shape by identifying an extent of expansion of the balloon. (Para. [0594]- [0598] discusses the way in which the processor receives and utilizes data to gain useful information. Para. [0607] discusses using this system to assess and characterize the device based on characteristics such as level of inflation or configuration)
Regarding claim 14, Brister teaches the processor being configured to estimate the shape by detecting whether the balloon is fully expanded or not. (Para. [0594]- [0598] discusses the way in which 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US 8,998,893 B2) in view of Brister (WO 2015/085011 A1), further in view of Hoang (WO 2016/154494 A2).
Regarding claim 3, Avitall in view of Brister teaches the device as substantially claimed in claim 1, Brister further teaches a variety of magnetic sensors usable for the device, being made of flexible materials suitable for binding the magnet to the device, such a manner may comprise using inkjet-printed magnets, which comprise magnetic particles which can be deposited onto a substrate using inkjet technology. This flexible magnetic device is able to be formed within a partial area within the composite wall of the device in any variety of shapes, such as rings or circles and may be affixed or adhered to an interior or exterior surface of the composite wall. (Para. [0554]- [0565])
However Brister fails to specifically point out this sensor which is flexibly printed onto a substrate and attached to the expandable membrane as being a flexible printed board (PBC).
Hoang teaches a method of printing with inkjet technology. Hoang further teaches the use of using ink jet printing as a form of printing a printed circuit board onto any appropriate substrate. (Para. [0016])
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Hoang into the device of Avitall/Brister as a simple substitution of one known element for another to obtain predictable results. 
Regarding claim 8, Avitall in view of Brister teaches the device as substantially claimed in claim 6, Brister further teaches a variety of magnetic sensors usable for the device, being made of flexible 
However Brister fails to specifically point out this sensor which is flexibly printed onto a substrate and attached to the expandable membrane as being a flexible printed board (PBC).
Hoang teaches a method of printing with inkjet technology. Hoang further teaches the use of using ink jet printing as a form of printing a printed circuit board onto any appropriate substrate. (Para. [0016])
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Hoang into the device of Avitall/Brister as a simple substitution of one known element for another to obtain predictable results. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US 8,998,893 B2) in view of Brister (WO 2015/085011 A1), further in view of Buckley (US 2012/0136418 A1).
Regarding claim 11, Avitall in view of Brister teaches the device as substantially claimed in claim 6, Brister further teaches (Para. [0035] discusses the device having a tracking component that determines location and/or orientation and/or state of the device using electromagnetic or magnetic methods) estimating the orientation of the intragastric device. The orientation (Para. [0691]) of the device is defined as an angular measurement in relation to an external component to the magnetic sensor, and is described with relation to both XY and YZ planes of the patient. 
However the device of Avitall/Brister fails to teach the processor being configured to estimate the orientation by estimating at least one of a deflection of the balloon relative to a longitudinal axis defined by the distal end of the shaft and a roll angle about the longitudinal axis.
Buckley teaches a therapeutic device for insertion into the body of a patient, comprising a balloon connected to the distal end of a shaft. Buckley further teaches the rotational orientation of the device as being the angle of deflection of the distal most tip of the balloon.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the device of Avitall/Brister to incorporate the teachings of Buckley as a simple substitution of one known element for another to obtain predictable results. 

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
Specifically with regard to the argument of the examiner’s language of “proximate an electrode”, the examiner is interpreting the term “proximate” as with the Oxford Languages dictionary definition of “closest in relationship; immediate”. With relation to this term “proximate”, the proximate relationship as described in claim 1, “one or more conductive coils, each disposed proximate a respective electrode, wherein the one or more conductive coils are configured as magnetic sensors”, the primary teaching source of Avitall teaches the electrodes, which are referenced as “electrodes 32” in page 5, section 9 of the non-final rejection, and sensors, which are referenced as “reference electrodes 34 for the purpose of recording information on the positioning of the device and its environmental conditions”, as being located “proximate” or “closest in relationship” to one another. Brister is not relied upon to teach the electrode and the sensor as being located proximate to one another, as this aspect of the claim language is entirely taught by Avitall. 
The portion of the first claim which the primary teaching source of Avitall fails to teach as discussed in the non-final office action however is the type of sensor specified by the applicant, as Avitall does not teach the sensor to be a magnetic sensor. Avitall does teach the sensor as being one for determining “information on the positioning of the device and its environmental conditions” as referenced in the non-final office action. The incorporation of Brister into Avitall is the simple substitution of one type of positioning sensor for another type of positioning sensor. The reason for this incorporation is discussed in page 6, section 11 of the non-final rejection as using a “a magnetic sensor comprising a conductive coil … a preferred option for sensors, due to reasons such as, affordability, rugged, compact build, and low power consumption”. 
With regard to the argument of page 5 of 6, paragraph 2 of the applicant’s Remarks and Arguments, it is further stated that there would not be a motivation as taught through Brister to mount a sensor on a balloon surface next to an electrode, as Avitall teaches a sensor being mounted on a balloon surface next to an electrode, and Brister is only relied upon to teach the simple substitution of one type of position based sensor to another, specifically as Brister teaches a magnetic sensors as being beneficial for the previously stated reason.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794